 



Exhibit 10.23
***Confidential Treatment Requested
Harris Stratex Networks, Inc. — 2008 Annual Incentive Plan

     
Provision
  Details
 
   
Performance Targets
 
•    Performance measures include revenue and operating income (non-GAAP) with
measures weighted 60% and 40%, respectively. Threshold targets and payout slopes
are shown in the table below.
 
   
Payout Range
 
•    Threshold targets and payout slopes are shown in the table below:

                              Bonus   Plan         Performance   (as % of Target
  Target         (as % of Target)   Bonus)   ($Millions)
Revenue
(60%)
  Threshold
Target
Maximum  
  90%
100%
120%
 
  50%
100%
200%
 
[***]
[***]
[***]
 
               
Operating Income
(non-GAAP)
(40%)
  Threshold
Target
Maximum  
  80%
100%
125%
 
  50%
100%
200%
 
[***]
[***]
[***]

     
 
       •    CEO to have +/- 20% discretion based on individual performance
against objectives
 
   
 
       •    Operating Income (non-GAAP) payout subject to achieving minimum cash
flow of $[***] Million
 
   
Award
       •    Award to be made in cash
 
   
Payout
       •    At 100%, total payout under the plan would be $4.4 Million

